 Case 3:18-cv-01502-JAH-MSB Document 50 Filed 06/25/20 PageID.1268 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Joshua Price individually, and on behalf
of all others similarly situated; Robert                   Civil Action No. 18-cv-1502-JAH-MSB
Bock, individually, and on behalf of all
others situated,
                                              Plaintiff,
                                       V.
Ferrellgas, Inc., a Delaware Corporation;                    JUDGMENT IN A CIVIL CASE
DOES 1 through 50, inclusive,


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court orders payment from the settlement fund of settlement administration fees to Atticus
Administration in the amount of $7,000 in accordance with the Settlement. The Court orders payment
from the settlement fund of a payment to the Labor Workforce Development Agency in the amount of
$4,500 in accordance with the Settlement. The Court awards Plaintiffs the amount of $76,875 for
reasonable attorney’s fees, to be paid from the settlement fund in accordance with the Settlement. The
Court awards Plaintiffs the amount of $13,917.05 for reasonable litigation costs, to be paid from the
settlement fund in accordance with the Settlement. The Court awards Plaintiff Joshua Price the amount
of $6,000 and Plaintiff Robert Bock the amount of $4,000 as a class representative enhancement
payment, to be paid from the settlement fund in accordance with the Settlement. The Court directs this
order to be entered as a final judgment dismissing the action with prejudice. The Court orders that,
notwithstanding entry of final judgment, the Court shall retain jurisdiction in this matter for the
purposes of interpreting or enforcing the Settlement or final judgment.




Date:          6/25/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ T. Ferris
                                                                                     T. Ferris, Deputy
